Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 04, 2016

The Court of Appeals hereby passes the following order:

A16D0170. ZHI LIN et al. v. INFINITY SAFEGUARD INSURANCE
    COMPANY.

      On September 3, 2015, the trial court entered an order granting defendant
Infinity Safeguard Insurance Company (“Infinity”)’s motion to dismiss, or in the
alternative, motion for summary judgment. Plaintiffs Zhi Lin and Jing Ou filed a
“Motion to Vacate Order,” arguing that the court had overlooked a pertinent fact in
granting Infinity’s motion. The court denied the motion to vacate, and on December
2, 2015, plaintiffs filed this application for discretionary appeal. We, however, lack
jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Here, plaintiffs filed their application 90 days after entry of the
order granting Infinity’s motion to dismiss or for summary judgment. Although
plaintiffs filed a motion to vacate that order, their motion was in substance one for
reconsideration.1 See Masters v. Clark, 269 Ga. App. 537, 538 (604 SE2d 556)
(2004) (“[T]here is no magic in the nomenclature used. Under our rules, pleadings
are judged by their function and not the name used.”) (citation and punctuation
omitted). But the filing of a motion for reconsideration does not extend the time for


      1
       The motion presented no grounds for setting aside the order under OCGA §
9-11-60 (d); instead, it simply argued that the court had the facts wrong.
filing a notice of appeal, and the denial of a motion for reconsideration is not itself
an appealable judgment. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985).
      Because plaintiffs’ application was not timely filed, it is hereby DISMISSED
for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                                                             01/04/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.